Bryan, J.,
delivered the. opinion of the Court.
The question in this case arises from the interpretation of the will of Elizabeth Ann Ruckle, deceased. The first clause of the will is a§ fpllows: “I give to my brother, Thomas C. Ruckle, all my interest in a lot on North Liberty street for his own benefit, also my ground rents on Stockton street; my bank and road stock to the childen of my brother, William H. Ruckle, to be divided equally between them.” Then follow several clauses disposing of both real and .personal estate. The residuary clause is in these words : “ To Thomas C. Ruckle I give all the remainder of my effects, he spend*631ing some money in enclosing and fixing up the lot in Mount Olivet Cemetery. I appoint my brother, Thomas C. Ruckle, my executor of this my last will and testament.” After the publication of the will the testatrix acquired title in fee to thirty acres of land in Baltimore County. And the question to be decided is whether this land passed under the residuary clause of the will.
Under our statute all land which the testatrix owned at the time of her death will pass under the will in the same manner that it would have passed, if it had belonged to her when the will was executed. It is very certain that the testatrix did not intend to die intestate as to any of her property. After disposing of property, both real and personal, she gives away all the remainder of her effects ; that is, she said in substance : “ I have given away some of my effects, novr I will give away the remainder of them.” It is thus seen that she applied the word indiscriminately to her real and personal estate, designating both kinds of property as her effects. It was her purpose to dispose of all her property, and she certainly had no intention of leaving the residue to any one except the person named in the last clause of her will. There is no escape from the conclusion that she intended that he should have all that was not given to other persons. The will takes effect as if it had been executed immediately before her death, and it therefore operates on all the property which she then had, real and personal. We must give this construction to the will unless there is some rule of law which determines that real estate cannot be designated in a will by the word “ effects.” We shall consider this question.
The inquiry is not into the accurate or technical meaning of language ; but into the intention which a testator had in a given case when he used it. And we find on examination of the authorities many instances in which land was devised by terms which would not ordinarily be understood to describe it. In Doe v. Owings, 30 Md. 447, it was said that in order to create a fee, it was not necessary to use any *632technical terms, nor any particular form of words, but any words sufficiently showing the intention of the testator to dispose of his whole interest in the thing devised would have the same effect as a devise to one in fee-simple or forever. It was also said that the words “estate ” and “ property ” would carry a fee; and also the words “all I have,” or “all I am worth,” or “everything I die possessed of.” And in the case then before the Court, as the testator had shown an intention to dispose of his whole estate, it was held that a fee-simple was given by these words : “ All and everything that shall fall to me at my mother’s decease.” In 2nd Jarman on Wills, page 341, &c. (fifth American edition), many cases are collected in which the ordinary meaning of words is reversed by the context of the will. For instance when the intention of the testator required it, real estate was .held to be comprehended by the word “legacy,” by the word “ effects,” and even by the expression “personal estatesand the appointment of a person as “ residuary legatee ” entitled him to all real estate not specifically disposed of in the will. It is needless to accumulate authorities on this point.
(Decided January 4th, 1898).
Without stating in detail the proceedings in the Court below, it is sufficient to say that the decision was made on the ground that Thomas C. Ruckle took a fee-simplee in the land purchased by the testatrix subsequently to the will.

Order affirmed with costs.